Citation Nr: 1047005	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension, heart 
disease, and residuals of a stroke.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.  He 
also had service in the New Jersey Army National Guard from 
August 1987 to April 1995.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of June 1998 and February 2007 by the 
Department of Veterans Affairs (VA) Newark, New Jersey, Regional 
Office (RO).

The Veteran requested a Travel Board hearing in connection with 
his service connection claim for COPD, and the hearing was 
scheduled and subsequently held in September 2010.  At that time, 
the Veteran testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.  The Veteran 
submitted additional evidence in support of his service 
connection claim for COPD after the hearing.  The submission of 
this evidence was accompanied by a waiver of RO jurisdiction.

The issue of entitlement to service connection for hypertension, 
heart disease, and residuals of a stroke is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
currently diagnosed COPD is related to his period of active 
military service on a direct basis.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
entitlement to service connection for a respiratory disability, 
diagnosed as chronic obstructive pulmonary disease, are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed COPD is related 
to his period of active service, and in particular, to the 
inhalation of fumes and smoke given his in-service duties as a 
jet engine mechanic.  He also reported a continuity of breathing 
problems and coughing since discharge from service.

Establishing Service Connection

Service connection may be granted for a disability due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and Department of Veterans Affairs regulations implementing them 
are intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran. 

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in May 1963 prior to entering service.  The 
clinical evaluation was normal and no respiratory abnormalities 
were found.  The Veteran described his health as "good," and 
specifically denied ever having asthma, shortness of breath, pain 
or pressure in the chest, or chronic cough.

The Veteran underwent another clinical evaluation and physical 
examination in May 1964 to determine eligibility for flying duty.  
The clinical evaluation was negative for any respiratory 
abnormalities.  The Veteran described his health as "very 
good," and specifically denied ever having asthma, shortness of 
breath, pain or pressure in the chest, or chronic cough.  
However, the Veteran was ultimately found to be medically 
disqualified for flying duty as a result of nervousness and 
enuresis.

The Veteran reported to sick call in December 1964 with 
subjective complaints of sore throat, cough, and a "heavy 
chest" feeling.  The impression was upper respiratory infection.  
The Veteran returned to sick call in May 1967 with subjective 
complaints of cough, chest pain, and difficulty breathing.  A 
chest x-ray taken at that time was suggestive of either 
bronchitis or pneumonitis. 

The Veteran was afforded another clinical evaluation and physical 
examination in May 1967 prior to discharge from service.  The 
clinical evaluation was normal and no respiratory abnormalities 
were found.  A notation on the examination report, however, 
indicated that the Veteran had chest congestion and cough.  The 
Veteran was reportedly told that this was the first stage of 
pneumonia.  The Veteran described his health as "good except for 
a present chest infection."  The Veteran specifically denied 
ever having asthma and shortness of breath, but reported having 
pain or pressure in the chest and chronic cough. 
  
The Veteran was afforded a clinical evaluation and physical 
examination in July 1993 as part of a quadrennial examination for 
the New Jersey Army National Guard.  The clinical evaluation was 
negative for any respiratory abnormalities.  The Veteran also 
specifically denied having any lung problems in September 1994 at 
the time of a cardiac stress test.  He did, however, report 
having chest pain.  

The Veteran subsequently had surgery at a private medical 
facility in October 1997 to repair an abdominal aortic aneurysm.  
The Veteran's past social history was significant for smoking 
three packs of cigarettes per day for 40 years until a May 1997 
motor vehicle accident.  The Veteran also was treated for 
aphasia, probably secondary to a stroke, in January 1998.  
Private treatment records generated in connection with these 
incidents were negative for any respiratory abnormalities.  

The Veteran presented to a VA medical facility in January 2000 
with subjective complaints of cough, cold, and nasal discharge.  
The impression was resolving bronchitis.  

The Veteran was afforded a spirometry and pulmonary function test 
(PFT) at a private medical facility in October 2003.  The 
Veteran's past social history was significant for smoking three 
packs of cigarettes per day in the past.  It was noted that the 
Veteran had not smoked in six and one-half years.  The results of 
the spirometry test were interpreted to show small airway disease 
while the PFTs were found to show restrictive lung disease. 

J. Shatkin, M.D. subsequently diagnosed the Veteran as having 
COPD in December 2005.  According to Dr. Shatkin, the Veteran 
reported working around gasoline fumes.  It was noted that the 
Veteran took Advair, but that he still experienced shortness of 
breath, wheezing, and coughing.  A physical examination revealed 
the Veteran's lungs to be clear to auscultation and percussion.  
Dr. Shatkin added Spiriva to the Veteran's medication regime.

A history and physical examination performed at a VA medical 
facility in December 2006 indicated that the Veteran previously 
smoked one pack of cigarettes per day for approximately 30 years 
before quitting 10 years ago.  The Veteran's past medical history 
was significant for COPD, among other conditions.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
respiratory examination in December 2006 in connection with the 
current claim.  The examiner reviewed the Veteran's claims file.  
The Veteran's occupational history was significant for his 
military service, as well as service as a police officer and 
private detective.  With regard to his social history, the 
examiner stated that the Veteran smoked intermittently since his 
teenage years and that he at one time smoked one pack of 
cigarettes per day until quitting 10 years ago.  The Veteran's 
past medical history was significant for COPD and the examiner 
noted that the Veteran was exposed to fumes from burning fuel 
when he worked as an engine mechanic in the military.  PFTs taken 
during the examination showed evidence of a moderately 
restrictive defect with no bronchodilator response.  The 
impression was COPD.

The December 2006 VA C&P examiner provided an addendum in January 
2007 in which he indicated that the Veteran's currently diagnosed 
COPD was "less likely as not" related to the documented 
treatment of respiratory problems in service.  The examiner 
acknowledged a "possible" link between exposure to air 
pollution and gasoline fumes in service and the subsequent the 
development of COPD, but the examiner stated that the Veteran's 
respiratory complaints in service would not have resulted in 
COPD.  According to the examiner, the Veteran likely had acute 
bronchitis in service.  The examiner instead attributed the 
Veteran's COPD to his long-standing cigarette smoking history.

In January 2008, the Veteran returned to Dr. Shatkin for follow-
up care.  According to Dr. Shatkin, the Veteran's COPD was 
"likely" caused by something other than cigarette smoking.  
Specifically, he attributed the Veteran's currently diagnosed 
COPD to "activity sustained while participating in the 
military."  In reaching this conclusion, Dr. Shatkin noted that 
the Veteran's social history was significant for smoking three 
cigarettes per day which was "very mild in quantity." 

The Veteran also submitted a statement in support of the current 
claim in January 2009.  See VA Form 9.  Specifically, the Veteran 
refuted the contention contained in treatment records which 
identified him as a three-pack-per-day smoker.  Rather, the 
Veteran stated that he was never a heavy smoker and that he 
smoked three cigarettes per day, not three packs per day.  The 
Veteran also noted that his doctor provided a positive statement 
linking his COPD to the inhalation of fumes in service.  The 
Veteran further requested that VA apply the benefit of the doubt 
doctrine in his case.  See also, Veteran's March 2009 statement 
(acknowledging an intermittent smoking history, but not one 
characterized by smoking multiple packs of cigarettes per day).

Dr. Shatkin submitted another statement in support of the 
Veteran's claim in February 2009.  Dr. Shatkin stated that the 
Veteran's COPD was "secondary" to his exposure to exhaust fumes 
in service.  Furthermore, Dr. Shatkin stated:

[i]t is well known both the intense heat 
generated by burnt exhaust fumes as well 
as the inherent toxicity of such, is known 
to cause COPD.

Dr. Shatkin also described the Veteran's past smoking history as 
"extremely minimal" and therefore not related to the COPD 
diagnosis.

The Veteran sought additional care for COPD at a VA medical 
facility in January 2010.  It was noted that the Veteran was an 
"exsmoker," having quit approximately 14 years ago.  Prior to 
that time, the Veteran smoked three cigarettes per day for a 
period of eight years.  The Veteran's occupational history was 
likewise significant for exposure to inhaled jet fuel as a result 
of his military service.  The examiner also noted that the 
Veteran worked as a police officer and private detective after 
service.  Following a physical examination and diagnostic 
testing, the Veteran was diagnosed as having a "restrictive 
defect," unlikely to be obstructive lung disease. 

The December 2006 VA C&P examiner provided another addendum to 
his opinion in April 2010.  The examiner's opinion regarding the 
etiology of the Veteran's COPD remained unchanged.  Specifically, 
the examiner stated that the Veteran's COPD was "less likely as 
not" related to exposure to exhaust fumes during military 
service.  Rather, the examiner attributed the Veteran's COPD to 
his long-standing and extensive smoking history.  The examiner 
also noted a discrepancy in Dr. Shatkin's records with respect to 
the extent of the Veteran's smoking history.
 
The Veteran also testified before the undersigned VLJ in 
connection with the current claim in September 2010.  
Specifically, the Veteran attempted to dispel any confusion 
regarding the extent of his past smoking history, noting that he 
smoked "sporadically" until 1966.  He quit smoking at that time 
until 1987 when he again "sporadically" smoked for three to 
four years following a divorce from his wife.  He smoked 
approximately three cigarettes per day before quitting for good 
in May 1996.  See hearing transcript, pp. 7-9.  The Veteran also 
reported regular exposure to hazardous fumes in service and 
stated that he had a "consistent cough" which began in service 
for which he was prescribed cough medicine.  According to the 
Veteran, the cough persisted to the present.  See hearing 
transcript, pp. 3-6; see also, Veteran's October 2010 statement.  
The Veteran further indicated that the treatment records 
contained in the claims file, particularly those which identified 
him as a heavy smoker, contained typographic errors and were 
incorrect.

Dr. Shatkin submitted another statement in support of the 
Veteran's claim in October 2010.  In particular, Dr. Shatkin 
stated that the Veteran's COPD symptoms first became apparent in 
2004.  His symptoms were stabilized, according to Dr. Shatkin, 
but the Veteran still coughed with regular frequency.  Dr. 
Shatkin further stated that the Veteran's COPD was secondary to 
his exposure to exhaust fumes in the military.  Relying on his 
specialized training and professional expertise in the field of 
pulmonology, Dr. Shatkin again indicated: 

[i]t is well known both the intense heat 
generated by burnt exhaust fumes as well 
as the inherent toxicity of such, is known 
to cause COPD.

The Board acknowledges that the Veteran in this case has 
currently diagnosed COPD.  The controlling question, therefore, 
is whether this respiratory disability is related to the 
Veteran's period of active service on a direct and/or presumptive 
basis.  Resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran's currently diagnosed COPD is related to 
his period of active military service because the medical 
evidence is in relative equipoise.

In this regard, the Board notes that there are competing opinions 
concerning the extent of the Veteran's past smoking history as 
well as the etiology of the Veteran's COPD.  While the Board may 
not reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), the Board does have the authority to 
"discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

In evaluating the probative value of competent medical evidence, 
the United States Court of Veterans Appeals for Veterans Claims 
(Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  However, the Court in the past has declined 
to adopt the "treating physician rule," which would give the 
opinion of a treating physician greater weight in claims made by 
the Veteran.  See Guerrieri, 4 Vet. App. at 471-72; Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

On one hand, the Veteran, as well as Dr. Shatkin, expressed the 
opinion the Veteran's smoking history was very mild or sporadic 
and usually limited to approximately three cigarettes per day.  
See January 2008, February 2009, and October 2010 statements from 
Dr. Shatkin; see also, Veteran's statements and hearing testimony 
dated January, March, and September 2009 and October 2010.  
Additionally, Dr. Shatkin attributed the Veteran's currently 
diagnosed COPD to his in-service exposure to fumes.  In reaching 
this conclusion, Dr. Shatkin relied on physical examinations of 
and interviews with the Veteran as well as his specialized 
training and professional expertise in the field of pulmonology.   

On the other hand, the December 2006 VA examiner attributed the 
Veteran's COPD to his long-standing and extensive history of 
smoking.  While the examiner acknowledged that the Veteran was 
exposed to hazardous fumes and experienced respiratory problems 
in service, he concluded that the Veteran's COPD was related to 
his long-standing and extensive cigarette smoking history (i.e., 
one to three packs per day for years).  In reaching this 
conclusion, the examiner relied on a physical examination of and 
interview with the Veteran as well as his specialized training 
and professional expertise as a medical doctor.      

Where, as here, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.  
Moreover, the Board cannot reasonably disassociate the nature or 
severity of the Veteran's COPD caused by in-service events or 
other post-service experiences.  Thus, resolving all reasonable 
doubt in favor of the Veteran, the Board finds that the Veteran 
is entitled to service connection for a respiratory disability, 
diagnosed as COPD.  Accordingly, service connection for COPD is 
granted.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  The Board is granting in full the 
benefit sought on appeal in this case.  Accordingly, assuming, 
without deciding, that there was any error with respect to either 
the duty to notify or the duty to assist, such error was harmless 
and will not be further discussed.  


ORDER

Service connection for a respiratory disability, diagnosed as 
chronic obstructive pulmonary disease, is granted subject to the 
law and regulations governing the payment of monetary benefits.


REMAND

The Board notes that the Veteran filed a service connection claim 
for hypertension and "related problems" in February 1998.  The 
RO denied the Veteran's claim for hypertension, heart disease, 
and residuals of a stroke in a rating decision dated June 1998 on 
the grounds that there was no nexus linking these disabilities to 
his period of active service.  The Veteran was notified of this 
decision and he filed a notice of disagreement that same month.  
Thereafter, the RO issued a statement of the case in February 
1999 and the Veteran perfected an appeal in April 1999.  He also 
requested a Board hearing at a local VA office in connection with 
this claim.

Inexplicably, it appears that the Veteran's claims file was 
misplaced for a period of time and no action was taken on this 
claim.  To date, however, there is no indication that the Veteran 
withdrew this service connection claim or that he withdrew his 
request for a hearing in connection with this claim.  
Accordingly, a remand is required in this case to provide the 
Veteran with the requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2010).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


